DETAILED ACTION
	This is an allowability notice in response to amendments and arguments filed 01/05/2022. Claims 1-2 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Based on the arguments made, the claims have overcome the previous prior art rejection. The prior art of record teaches ending an adaptive cruise control when end conditions are met including when a brake pedal is operated (Sugano US 20060212207), determining an erroneous accelerator operation by an operator (Kobana US 20150203126), and in an updated search prior art was found that teaches canceling an adaptive cruise control according to the intention of the driver (Adachi US 20030045990). However, prior art was not found that teaches ending an adaptive cruise control, even if the end condition has not been satisfied, when an erroneous operation of the operator mistaking the accelerator for another driving element occurs as claimed by the independent claim. Thus, the prior art does not singly or in combination teach all of the claim limitations together.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably 

Allowable Subject Matter
	Claims 1-2 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/D.M.J./Examiner, Art Unit 3664                                                                                                                                                                                                        

/Nicholas Kiswanto/Primary Examiner, Art Unit 3664